Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 01/20/2021.
 Claims 1-18 are pending.

Specification
The disclosure is objected to because of the following informalities: The disclosure contains extraneous information outside the guidelines for content and should be removed. Each page of specification is marked “ORACLE CONFIDENTIAL”. Each page also contains extraneous reference to Oracle’s internal matter number and an attorney’s internal docket number. Furthermore, the first page includes an address for Applicant and an indication of a person who prepared the specification. See below a listing of that which should be included in the specification. Appropriate correction is required.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use:
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.

Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. The instant abstract exceeds 150 words.

Drawings
Fig. 5 is objected to because it fails to comply with 37 CFR 1.84(p)(3), which requires that numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct. Further, Fig. 5 is objected to because it fails to comply with 37 CFR 1.84(l), which requires that all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. In the instant application, Fig. 5 comprises graphs whose text is both too small and does not have satisfactory reproduction characteristics. Both the text and the representation of data are faint and blurry.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. “Drawing and specification corrections, presentation of a new oath and the like are generally considered as formal matters, although the filing of drawing corrections in reply to an objection to the drawings cannot normally be held in abeyance … An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive” (MPEP § 714.02). The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 14-18 are objected to because of the following informalities: Claims 14-18 recite that they depend from claim 7, however, they appear as though they should depend from claim 13. For the purpose of compact prosecution, Examiner with treat them as though they depend from claim 13. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cloud score determination component” in claims 6, 12 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification, as originally filed, reveals the corresponding structure of the aforementioned component as “In accordance with an embodiment, the various steps, components, or processes described above can be provided as software or program code executable by a computer system or other type of processing device” as well as equivalents thereof. See at least ¶ [00057].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6, 10, 12, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 4, 6, 10, 12, 16 and 18, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of compact prosecution, Examiner will interpret these phrases a mere examples of the broader language that precedes them. Therefore, claim 4 is interpreted as requiring “The system of claim 1, wherein for each of various networks, configurations, or shapes, the system runs a plurality of different types of workloads, each associated with metrics provided by those workloads” but not requiring “by defining workloads, spawn VM's, and then running the workloads”. Similar interpretation is given to claims 6, 10, 12, 16 and 18 as well.

Claims 5, 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “significant” in claims 5, 11 and 17 is a relative term which renders the claim indefinite. The term “significant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. That is, it is indefinite as to how much of a gain or drop is enough to be considered “significant” and thus trigger an alert. For the purpose of compact prosecution, Examiner will treat and detected gain or drop in performance as sufficient to trigger and alert.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention recites a judicial exception, is directed to that judicial exception, an abstract idea, as it has not been integrated into practical application and the claims further do not recite significantly more than the judicial exception. Examiner has evaluated the claims under the framework provided in the 2019 Patent Eligibility Guidance published in the Federal Register 01/07/2019 and has provided such analysis below.
Step 1: Claims 1-6 are directed to systems and fall within the statutory category of machines; Claims 7-12 are directed to methods and fall within the statutory category of processes; and Claims 13-18 are directed to a computer-readable media and fall within the statutory category of articles of manufacture. Therefore, “Are the claims to a process, machine, manufacture or composition of matter?” Yes.
In order to evaluate the Step 2A inquiry “Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?” we must determine, at Step 2A Prong 1, whether the claim recites a law of nature, a natural phenomenon or an abstract idea and further whether the claim recites additional elements that integrate the judicial exception into a practical application.
Step 2A Prong 1:
Claims 1, 7 and 13: The limitations of “for determining a cloud score associated with resource usage”, “assessing the cloud infrastructure and resources provided thereby” and “wherein metrics that are associated with performance of a particular resource configuration or shape are used to determine a score that defines performance of a particular workload configuration”, as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think and observe, judge and evaluate resource configurations for performing workloads and assign the configurations a score.
Therefore, Yes, claims 1, 7 and 13 recite judicial exceptions.
The claims have been identified to recite judicial exceptions, Step 2A Prong 2 will evaluate whether the claims are directed to the judicial exception.
Step 2A Prong 2: 
Claims 1, 7 and 13: The judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements – “A system”, “a computer including one or more processors, a cloud computing environment operating thereon and having a cloud infrastructure including hardware and software resources” and “A non-transitory computer readable storage medium having instructions thereon, which when read and executed by a computer including one or more processors cause the computer to perform a method comprising” which are merely recitations of generic computing components and functions (see MPEP § 2106.05(b)) which does not integrate a judicial exception into practical application. Further, the claims recite the following additional elements – “for use with a cloud computing environment” and “wherein the system comprises a set of infrastructure workloads for use in assessing the cloud infrastructure and resources provided thereby” which is merely a recitation of a field of use/technological environment (see MPEP § 2106.05(h)) which does not integrate a judicial exception into practical application. Further, the claims recite the following additional elements – “wherein the system returns one or more cloud scores indicative of the resource usage of the cloud infrastructure” which is merely a recitation of insignificant post-solution data output activity (see MPEP § 2106.05(g)) which does not integrate a judicial exception into practical application and will be further addressed as Well-Understood, Routine and Conventional below at Step 2B.
Therefore, “Do the claims recite additional elements that integrate the judicial exception into a practical application? No, these additional elements do not integrate the abstract idea into a practical application and they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
After having evaluating the inquires set forth in Steps 2A Prong 1 and 2, it has been concluded that claims 1, 7 and 13 not only recite a judicial exception but that the claims are directed to the judicial exception as the judicial exception has not been integrated into practical application.
Step 2B: 
Claims 1, 7 and 13: The claims do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than generic computing components and field of use/technological environment which do not amount to significantly more than the abstract idea. Further, the insignificant post-solution data output activity is Well-Understood, Routine and Conventional, see MPEP § 2106.05(d) “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network” wherein the instant application’s returning the score, determined as a part of the abstract mental process, is merely a data output step similar to transmitting data over a network which the courts identified a Well-Understood, Routine and Conventional.
Therefore, “Do the claims recite additional elements that amount to significantly more than the judicial exception? No, these additional elements, alone or in combination, do not amount to significantly more than the judicial exception.
Having concluded analysis within the provided framework, Claims 1, 7 and 13 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 2, 8 and 14, they recite additional element recitations of “wherein a workload processor receives an indication of a particular configuration of resources for workload testing, including a number of bare metal instances or virtual machines, with various performance characteristics that define a cloud infrastructure configuration” which is merely a recitation of insignificant pre-solution data gathering activity (see MPEP § 2106.05(g)) which does not integrate a judicial exception into practical application and is further Well-Understood, Routine and Conventional, see MPEP § 2106.05(d) “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network” wherein the instant application’s receiving an indication of a configuration is similar to receiving data over a network which the courts identified a Well-Understood, Routine and Conventional. Further, claims 2, 8 and 14 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 2, 8 and 14 also fail both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fail Step 2B as not amounting to significantly more Therefore, Claims 2, 8 and 14 do not recite patent eligible subject matter under 35 U.S.C. § 101.
	With regard to claims 3, 9 and 15, they recite additional abstract idea recitations of “wherein the cloud score includes an overview score over all types of workloads; a single-threaded workload component; and a multi-threaded workload component” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate the configurations not only for one score but further to evaluate and mentally determine a score for executing single-threadedly as well as multi-threadedly. Further, claims 3, 9 and 15 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 3, 9 and 15 also fail both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fail Step 2B as not amounting to significantly more Therefore, Claims 3, 9 and 15 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 4, 10 and 16, they recite additional element recitations of “wherein for each of various networks, configurations, or shapes, the system runs a plurality of different types of workloads, each associated with metrics provided by those workloads, for example by defining workloads, spawn VM's, and then running the workloads” which is merely a recitation of field of use/technological environment (see MPEP § 2106.05(h)) which does not integrate a judicial exception into practical application. Further, claims 4, 10 and 16 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 4, 10 and 16 also fail both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fail Step 2B as not amounting to significantly more Therefore, Claims 4, 10 and 16 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 5, 11 and 17, they recite additional abstract idea recitations of “wherein the system can generate a performance alert based on any significant gain or drop in the workload runs” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate whether performance has exceeded or fallen below a threshold and determine that an alert should be generated. Further, claims 5, 11 and 17 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 5, 11 and 17 also fail both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fail Step 2B as not amounting to significantly more Therefore, Claims 5, 11 and 17 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 6, 12 and 18, they recite additional abstract idea recitations of “wherein a cloud score determination component, which operates in combination with a workload processor operating within the cloud environment, to generate a cloud score, for example to be displayed at the user interface, or otherwise reported” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate resource configurations for performing workloads and assign the configurations a score. Further, claims 6, 12 and 18 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 6, 12 and 18 also fail both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fail Step 2B as not amounting to significantly more Therefore, Claims 6, 12 and 18 do not recite patent eligible subject matter under 35 U.S.C. § 101.
Therefore, Claims 1-18 do not recite patent eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-7, 10, 12-13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ferris et al. Pub. No. US 2012/0137001 A1 (hereafter Ferris) in view of Little et al. Pub. No. US 2017/0322827 A1 (hereafter Little).

With regard to claim 1, Ferris teaches a system for use with a cloud computing environment (A decision system for providing ranked candidate cloud computing environments in at least abstract), for determining a cloud score associated with resource usage, comprising (the decision system can be configured to receive data related to a user's subscribed service usage history in a specific cloud computing environment, for example, subscribed services, usage of cloud resources, number and type of services instantiated, software/hardware utilized by the subscribed services … the decision system can be configured to compare the subscribed services from the host cloud with other candidate clouds based on customer criteria, (e.g., total cost for the subscribed services, utilization costs, etc.). Following the comparison, the decision system can rank the candidate clouds, for example, based on customer criteria, for example, cost in at least ¶ [0016] and ¶ [0019]):
a computer including one or more processors, and a cloud computing environment operating thereon and having a cloud infrastructure including hardware and software resources (a cloud-based architecture deploys a set of hosted resources such as processors, operating systems, software and other components that can be combined or strung together to form virtual machines in at least ¶ [0003] and ¶ [0017]);
assessing the cloud infrastructure and resources provided thereby (a decision system can be configured to provide a ranked list of candidate clouds for a set of subscribed services to a customer of a cloud computing environment. In particular, according to embodiments, the decision system can be configured to receive data related to a user's subscribed service usage history in a specific cloud computing environment, for example, subscribed services, usage of cloud resources, number and type of services instantiated, software/hardware utilized by the subscribed services, user response time, cost per user, users per instance of service, service version, and the like in at least ¶ [0016]);
wherein metrics that are associated with performance of a particular resource configuration or shape are used to determine a score that defines performance of a particular workload configuration (the decision system can be configured to compare the subscribed services from the host cloud with other candidate clouds based on customer criteria, (e.g., total cost for the subscribed services, utilization costs, etc.). Following the comparison, the decision system can rank the candidate clouds, for example, based on customer criteria, for example, cost in at least ¶ [0016]); and
wherein the system returns one or more cloud scores indicative of the resource usage of the cloud infrastructure (Following the comparison, the decision system can rank the candidate clouds, for example, based on customer criteria, for example, cost. Likewise, the decision system can be configured to provide reports to the customer describing the information collected about the candidate clouds and the subscribed services in at least ¶ [0016] and decision system can receive lists of subscribed to services in a cloud computing environment, analyze data (e.g., usage history data) associated with the subscribed services, and provide a ranked list of candidate clouds for migrating the subscribed services to in at least ¶ [0014]).
Ferris teaches evaluating cloud environments and ranking/scoring them for performance of customer’s workloads and services but does not specifically teach a set of infrastructure workloads for use in assessing the cloud infrastructure and resources provided thereby.
However, in analogous art Little teaches wherein the system comprises a set of infrastructure workloads (provide unified, standardized, automated hyperconverged platform qualification by way of a user interface-driven tool that can run standardized qualification tasks and procedures in a completely or partially automated manner. The qualification tasks and/or workflows may be designed to discover errors, performance issues, and verify functionality or behavior. Tasks may be designed to simulate realistic workloads for hyperconverged clients for any purpose, such as benchmarking and testing in at least ¶ [0038]) for use in assessing the cloud infrastructure and resources provided thereby (provide a score representing an assessment of how well a particular hardware configuration will work with a platform providing a virtualized data center environment in at least ¶ [0040]);
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the set of infrastructure workloads for use in assessing the cloud infrastructure and resources provided thereby of Little with the systems and methods of Ferris resulting in a system in which the evaluating cloud environments and ranking/scoring them for performance of customer’s workloads and services can not only assess specific customer workloads and services but also utilize a standardized set of infrastructure workloads which assessing the cloud infrastructure and resources as in Little. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing unified, standardized, automated platform qualification improving discovery of errors, identification of performance issues and verification of functionality (see at least Little ¶ [0038]).

With regard to claim 4, Little teaches wherein for each of various networks, configurations, or shapes, the system runs a plurality of different types of workloads (provide unified, standardized, automated hyperconverged platform qualification by way of a user interface-driven tool that can run standardized qualification tasks and procedures in a completely or partially automated manner. The qualification tasks and/or workflows may be designed to discover errors, performance issues, and verify functionality or behavior. Tasks may be designed to simulate realistic workloads for hyperconverged clients for any purpose, such as benchmarking and testing in at least ¶ [0038] and In particular embodiments, to capture the intricacies of combined workloads, the user may enter a percentage breakdown of various types of workloads they intend to run in at least ¶ [0040]), each associated with metrics provided by those workloads (In order to estimate how well a given platform would perform, particular embodiments may either (1) quantify ideal ratios of compute and storage performance for a given workload and combine it with synthetic platform benchmarks, or (2) run a simulation that approximates a given workload through our entire stack. . In particular embodiments, the score may be provided as a qualitative assessment on a scale … in at least ¶ [0040]), for example by defining workloads, spawn VM's, and then running the workloads.

With regard to claim 6, Ferris teaches wherein a cloud score determination component, which operates in combination with a workload processor operating within the cloud environment, to generate a cloud score (the decision system can be configured to compare the subscribed services from the host cloud with other candidate clouds based on customer criteria, (e.g., total cost for the subscribed services, utilization costs, etc.). Following the comparison, the decision system can rank the candidate clouds, for example, based on customer criteria, for example, cost in at least ¶ [0016]), for example to be displayed at the user interface, or otherwise reported.

With regard to claim 7, Ferris teaches a method for use with a cloud computing environment (A decision system for providing ranked candidate cloud computing environments in at least abstract), for determining a cloud score associated with resource usage, comprising (the decision system can be configured to receive data related to a user's subscribed service usage history in a specific cloud computing environment, for example, subscribed services, usage of cloud resources, number and type of services instantiated, software/hardware utilized by the subscribed services … the decision system can be configured to compare the subscribed services from the host cloud with other candidate clouds based on customer criteria, (e.g., total cost for the subscribed services, utilization costs, etc.). Following the comparison, the decision system can rank the candidate clouds, for example, based on customer criteria, for example, cost in at least ¶ [0016] and ¶ [0019]):
providing, at a computer including one or more processors, a cloud computing environment operating thereon and having a cloud infrastructure including hardware and software resources (a cloud-based architecture deploys a set of hosted resources such as processors, operating systems, software and other components that can be combined or strung together to form virtual machines in at least ¶ [0003] and ¶ [0017]);
assessing the cloud infrastructure and resources provided thereby (a decision system can be configured to provide a ranked list of candidate clouds for a set of subscribed services to a customer of a cloud computing environment. In particular, according to embodiments, the decision system can be configured to receive data related to a user's subscribed service usage history in a specific cloud computing environment, for example, subscribed services, usage of cloud resources, number and type of services instantiated, software/hardware utilized by the subscribed services, user response time, cost per user, users per instance of service, service version, and the like in at least ¶ [0016]);
determining, based on metrics associated with performance of a particular resource configuration or shape, a score that defines performance of a particular workload configuration (the decision system can be configured to compare the subscribed services from the host cloud with other candidate clouds based on customer criteria, (e.g., total cost for the subscribed services, utilization costs, etc.). Following the comparison, the decision system can rank the candidate clouds, for example, based on customer criteria, for example, cost in at least ¶ [0016]); and
returning one or more cloud scores indicative of the resource usage of the cloud infrastructure (Following the comparison, the decision system can rank the candidate clouds, for example, based on customer criteria, for example, cost. Likewise, the decision system can be configured to provide reports to the customer describing the information collected about the candidate clouds and the subscribed services in at least ¶ [0016] and decision system can receive lists of subscribed to services in a cloud computing environment, analyze data (e.g., usage history data) associated with the subscribed services, and provide a ranked list of candidate clouds for migrating the subscribed services to in at least ¶ [0014]).
Ferris teaches evaluating cloud environments and ranking/scoring them for performance of customer’s workloads and services but does not specifically teach a set of infrastructure workloads for use in assessing the cloud infrastructure and resources provided thereby.
However, in analogous art Little teaches providing a set of infrastructure workloads (provide unified, standardized, automated hyperconverged platform qualification by way of a user interface-driven tool that can run standardized qualification tasks and procedures in a completely or partially automated manner. The qualification tasks and/or workflows may be designed to discover errors, performance issues, and verify functionality or behavior. Tasks may be designed to simulate realistic workloads for hyperconverged clients for any purpose, such as benchmarking and testing in at least ¶ [0038]) for use in assessing the cloud infrastructure and resources provided thereby (provide a score representing an assessment of how well a particular hardware configuration will work with a platform providing a virtualized data center environment in at least ¶ [0040]);
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the set of infrastructure workloads for use in assessing the cloud infrastructure and resources provided thereby of Little with the systems and methods of Ferris resulting in a system in which the evaluating cloud environments and ranking/scoring them for performance of customer’s workloads and services can not only assess specific customer workloads and services but also utilize a standardized set of infrastructure workloads which assessing the cloud infrastructure and resources as in Little. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing unified, standardized, automated platform qualification improving discovery of errors, identification of performance issues and verification of functionality (see at least Little ¶ [0038]).

With regard to claim 10, Little teaches wherein for each of various networks, configurations, or shapes, the system runs a plurality of different types of workloads (provide unified, standardized, automated hyperconverged platform qualification by way of a user interface-driven tool that can run standardized qualification tasks and procedures in a completely or partially automated manner. The qualification tasks and/or workflows may be designed to discover errors, performance issues, and verify functionality or behavior. Tasks may be designed to simulate realistic workloads for hyperconverged clients for any purpose, such as benchmarking and testing in at least ¶ [0038] and In particular embodiments, to capture the intricacies of combined workloads, the user may enter a percentage breakdown of various types of workloads they intend to run in at least ¶ [0040]), each associated with metrics provided by those workloads (In order to estimate how well a given platform would perform, particular embodiments may either (1) quantify ideal ratios of compute and storage performance for a given workload and combine it with synthetic platform benchmarks, or (2) run a simulation that approximates a given workload through our entire stack. . In particular embodiments, the score may be provided as a qualitative assessment on a scale … in at least ¶ [0040]), for example by defining workloads, spawn VM's, and then running the workloads.

With regard to claim 12, Ferris teaches wherein a cloud score determination component, which operates in combination with a workload processor operating within the cloud environment, to generate a cloud score (the decision system can be configured to compare the subscribed services from the host cloud with other candidate clouds based on customer criteria, (e.g., total cost for the subscribed services, utilization costs, etc.). Following the comparison, the decision system can rank the candidate clouds, for example, based on customer criteria, for example, cost in at least ¶ [0016]), for example to be displayed at the user interface, or otherwise reported.

With regard to claim 13, Ferris teaches a non-transitory computer readable storage medium having instructions thereon, which when read (Any of the above can be embodied on a computer readable medium, which include computer readable storage devices and media, and signals, in compressed or uncompressed form in at least ¶ [0079]) and executed by a computer including one or more processors cause the computer to perform a method comprising (Processor 502 can also communicate with one or more computer readable storage mediums 510, such as hard drives, optical storage, and the like, which can store the repository 330 in at least ¶ [0072] and the processor configured to perform operations in at least claim 13):
providing, at a computer including one or more processors, a cloud computing environment operating thereon and having a cloud infrastructure including hardware and software resources (a cloud-based architecture deploys a set of hosted resources such as processors, operating systems, software and other components that can be combined or strung together to form virtual machines in at least ¶ [0003] and ¶ [0017] and A decision system for providing ranked candidate cloud computing environments in at least abstract);
assessing the cloud infrastructure and resources provided thereby (a decision system can be configured to provide a ranked list of candidate clouds for a set of subscribed services to a customer of a cloud computing environment. In particular, according to embodiments, the decision system can be configured to receive data related to a user's subscribed service usage history in a specific cloud computing environment, for example, subscribed services, usage of cloud resources, number and type of services instantiated, software/hardware utilized by the subscribed services, user response time, cost per user, users per instance of service, service version, and the like in at least ¶ [0016]);
determining, based on metrics associated with performance of a particular resource configuration or shape, a score that defines performance of a particular workload configuration (the decision system can be configured to compare the subscribed services from the host cloud with other candidate clouds based on customer criteria, (e.g., total cost for the subscribed services, utilization costs, etc.). Following the comparison, the decision system can rank the candidate clouds, for example, based on customer criteria, for example, cost in at least ¶ [0016]); and
returning one or more cloud scores indicative of the resource usage of the cloud infrastructure (Following the comparison, the decision system can rank the candidate clouds, for example, based on customer criteria, for example, cost. Likewise, the decision system can be configured to provide reports to the customer describing the information collected about the candidate clouds and the subscribed services in at least ¶ [0016] and decision system can receive lists of subscribed to services in a cloud computing environment, analyze data (e.g., usage history data) associated with the subscribed services, and provide a ranked list of candidate clouds for migrating the subscribed services to in at least ¶ [0014]).
Ferris teaches evaluating cloud environments and ranking/scoring them for performance of customer’s workloads and services but does not specifically teach a set of infrastructure workloads for use in assessing the cloud infrastructure and resources provided thereby.
However, in analogous art Little teaches providing a set of infrastructure workloads (provide unified, standardized, automated hyperconverged platform qualification by way of a user interface-driven tool that can run standardized qualification tasks and procedures in a completely or partially automated manner. The qualification tasks and/or workflows may be designed to discover errors, performance issues, and verify functionality or behavior. Tasks may be designed to simulate realistic workloads for hyperconverged clients for any purpose, such as benchmarking and testing in at least ¶ [0038]) for use in assessing the cloud infrastructure and resources provided thereby (provide a score representing an assessment of how well a particular hardware configuration will work with a platform providing a virtualized data center environment in at least ¶ [0040]);
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the set of infrastructure workloads for use in assessing the cloud infrastructure and resources provided thereby of Little with the systems and methods of Ferris resulting in a system in which the evaluating cloud environments and ranking/scoring them for performance of customer’s workloads and services can not only assess specific customer workloads and services but also utilize a standardized set of infrastructure workloads which assessing the cloud infrastructure and resources as in Little. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing unified, standardized, automated platform qualification improving discovery of errors, identification of performance issues and verification of functionality (see at least Little ¶ [0038]).

With regard to claim 16, Little teaches wherein for each of various networks, configurations, or shapes, the system runs a plurality of different types of workloads (provide unified, standardized, automated hyperconverged platform qualification by way of a user interface-driven tool that can run standardized qualification tasks and procedures in a completely or partially automated manner. The qualification tasks and/or workflows may be designed to discover errors, performance issues, and verify functionality or behavior. Tasks may be designed to simulate realistic workloads for hyperconverged clients for any purpose, such as benchmarking and testing in at least ¶ [0038] and In particular embodiments, to capture the intricacies of combined workloads, the user may enter a percentage breakdown of various types of workloads they intend to run in at least ¶ [0040]), each associated with metrics provided by those workloads (In order to estimate how well a given platform would perform, particular embodiments may either (1) quantify ideal ratios of compute and storage performance for a given workload and combine it with synthetic platform benchmarks, or (2) run a simulation that approximates a given workload through our entire stack. . In particular embodiments, the score may be provided as a qualitative assessment on a scale … in at least ¶ [0040]), for example by defining workloads, spawn VM's, and then running the workloads.

With regard to claim 18, Ferris teaches wherein a cloud score determination component, which operates in combination with a workload processor operating within the cloud environment, to generate a cloud score (the decision system can be configured to compare the subscribed services from the host cloud with other candidate clouds based on customer criteria, (e.g., total cost for the subscribed services, utilization costs, etc.). Following the comparison, the decision system can rank the candidate clouds, for example, based on customer criteria, for example, cost in at least ¶ [0016]), for example to be displayed at the user interface, or otherwise reported.

Claims 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ferris et al. Pub. No. US 2012/0137001 A1 (hereafter Ferris) in view of Little et al. Pub. No. US 2017/0322827 A1 (hereafter Little) as applied to claims 1, 4, 6-7, 10, 12-13, 16 and 18 above and in further view o Ramanath Pub. No. US 2017/0060720 A1 (hereafter Ramanath).

With regard to claim 2, Ferris teaches wherein a workload processor receives an indication of a particular configuration of resources for workload testing (the decision system can be configured to receive data related to a user's subscribed service usage history in a specific cloud computing environment, for example, subscribed services, usage of cloud resources, number and type of services instantiated, software/hardware utilized by the subscribed services, user response time, cost per user, users per instance of service, service version, and the like in at least ¶ [0016]), with various performance characteristics that define a cloud infrastructure configuration (the decision system can be configured to compare the subscribed services from the host cloud with other candidate clouds based on customer criteria, (e.g., total cost for the subscribed services, utilization costs, etc.). Following the comparison, the decision system can rank the candidate clouds, for example, based on customer criteria, for example, cost in at least ¶ [0016]).
Ferris and Little do not specifically teach a number of bare metal instances or virtual machines.
However, in analogous art Ramanath teaches including a number of bare metal instances or virtual machines (for a VM scaling workload, the user or test system operator may select configure the number of VMs to be deployed on each device under test 112 and the desired rate of VM deployment in at least ¶ [0026]),
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the number of bare metal instances or virtual machines of Ramanath with the systems and methods of Ferris and Little resulting in a system in which the configuration under test in Ferris includes a number of bare metal instances or virtual machines as in Ramanath. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success for the purpose of improving testing scale testing (see at least Ramanath ¶ [0026], ¶ [0037] and ¶ [0032]).

With regard to claim 8, Ferris teaches wherein a workload processor receives an indication of a particular configuration of resources for workload testing (the decision system can be configured to receive data related to a user's subscribed service usage history in a specific cloud computing environment, for example, subscribed services, usage of cloud resources, number and type of services instantiated, software/hardware utilized by the subscribed services, user response time, cost per user, users per instance of service, service version, and the like in at least ¶ [0016]), with various performance characteristics that define a cloud infrastructure configuration (the decision system can be configured to compare the subscribed services from the host cloud with other candidate clouds based on customer criteria, (e.g., total cost for the subscribed services, utilization costs, etc.). Following the comparison, the decision system can rank the candidate clouds, for example, based on customer criteria, for example, cost in at least ¶ [0016]).
Ferris and Little do not specifically teach a number of bare metal instances or virtual machines.
However, in analogous art Ramanath teaches including a number of bare metal instances or virtual machines (for a VM scaling workload, the user or test system operator may select configure the number of VMs to be deployed on each device under test 112 and the desired rate of VM deployment in at least ¶ [0026]),
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the number of bare metal instances or virtual machines of Ramanath with the systems and methods of Ferris and Little resulting in a system in which the configuration under test in Ferris includes a number of bare metal instances or virtual machines as in Ramanath. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success for the purpose of improving testing scale testing (see at least Ramanath ¶ [0026], ¶ [0037] and ¶ [0032]).

With regard to claim 14, Ferris teaches wherein a workload processor receives an indication of a particular configuration of resources for workload testing (the decision system can be configured to receive data related to a user's subscribed service usage history in a specific cloud computing environment, for example, subscribed services, usage of cloud resources, number and type of services instantiated, software/hardware utilized by the subscribed services, user response time, cost per user, users per instance of service, service version, and the like in at least ¶ [0016]), with various performance characteristics that define a cloud infrastructure configuration (the decision system can be configured to compare the subscribed services from the host cloud with other candidate clouds based on customer criteria, (e.g., total cost for the subscribed services, utilization costs, etc.). Following the comparison, the decision system can rank the candidate clouds, for example, based on customer criteria, for example, cost in at least ¶ [0016]).
Ferris and Little do not specifically teach a number of bare metal instances or virtual machines.
However, in analogous art Ramanath teaches including a number of bare metal instances or virtual machines (for a VM scaling workload, the user or test system operator may select configure the number of VMs to be deployed on each device under test 112 and the desired rate of VM deployment in at least ¶ [0026]),
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the number of bare metal instances or virtual machines of Ramanath with the systems and methods of Ferris and Little resulting in a system in which the configuration under test in Ferris includes a number of bare metal instances or virtual machines as in Ramanath. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success for the purpose of improving testing scale testing (see at least Ramanath ¶ [0026], ¶ [0037] and ¶ [0032]).

Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ferris et al. Pub. No. US 2012/0137001 A1 (hereafter Ferris) in view of Little et al. Pub. No. US 2017/0322827 A1 (hereafter Little) as applied to claims 1, 4, 6-7, 10, 12-13, 16 and 18 above and in further view of Vichare et al. Pub. No. US 2020/0249962 A1 (hereafter Vichare).

With regard to claim 3, Ferris teaches wherein the cloud score includes an overview score over all types of workloads (the decision system can be configured to receive data related to a user's subscribed service usage history in a specific cloud computing environment, for example, subscribed services, usage of cloud resources, number and type of services instantiated, software/hardware utilized by the subscribed services, user response time, cost per user, users per instance of service, service version, and the like. Once the data is received, the decision system can be configured to compare the subscribed services from the host cloud with other candidate clouds based on customer criteria, (e.g., total cost for the subscribed services, utilization costs, etc.). Following the comparison, the decision system can rank the candidate clouds, for example, based on customer criteria in at least ¶ [0016]);
Ferris and Little do not specifically teach testing single-threaded and multi-threaded environments.
However, in analogous art Vichare teaches a single-threaded workload component; and a multi-threaded workload component (Through testing in a laboratory environment, or through multiple executions of the machine learning model in an embodiment, such instrumentation data 408 may be associated with system settings characterized by the columns 410. These system settings shown in columns 410 may be settings determined to be optimal for execution of the workload in an embodiment. For example, such optimal system settings 410 may indicate, for example, whether the given workload (identified in one row of column 404) is single-threaded or multi-threaded in at least ¶ [0049]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the testing single-threaded and multi-threaded environments of Vichare with the systems and methods of Ferris and Little resulting in a system in which the scoring of Ferris further indicates whether the workload is optimally executed single-threadedly or multi-threadedly. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of optimizing the environment for executing the workload (see at least Vichare ¶ [0049] and ¶ [0002]).

With regard to claim 9, Ferris teaches wherein the cloud score includes an overview score over all types of workloads (the decision system can be configured to receive data related to a user's subscribed service usage history in a specific cloud computing environment, for example, subscribed services, usage of cloud resources, number and type of services instantiated, software/hardware utilized by the subscribed services, user response time, cost per user, users per instance of service, service version, and the like. Once the data is received, the decision system can be configured to compare the subscribed services from the host cloud with other candidate clouds based on customer criteria, (e.g., total cost for the subscribed services, utilization costs, etc.). Following the comparison, the decision system can rank the candidate clouds, for example, based on customer criteria in at least ¶ [0016]);
Ferris and Little do not specifically teach testing single-threaded and multi-threaded environments.
However, in analogous art Vichare teaches a single-threaded workload component; and a multi-threaded workload component (Through testing in a laboratory environment, or through multiple executions of the machine learning model in an embodiment, such instrumentation data 408 may be associated with system settings characterized by the columns 410. These system settings shown in columns 410 may be settings determined to be optimal for execution of the workload in an embodiment. For example, such optimal system settings 410 may indicate, for example, whether the given workload (identified in one row of column 404) is single-threaded or multi-threaded in at least ¶ [0049]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the testing single-threaded and multi-threaded environments of Vichare with the systems and methods of Ferris and Little resulting in a system in which the scoring of Ferris further indicates whether the workload is optimally executed single-threadedly or multi-threadedly. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of optimizing the environment for executing the workload (see at least Vichare ¶ [0049] and ¶ [0002]).

With regard to claim 15, Ferris teaches wherein the cloud score includes an overview score over all types of workloads (the decision system can be configured to receive data related to a user's subscribed service usage history in a specific cloud computing environment, for example, subscribed services, usage of cloud resources, number and type of services instantiated, software/hardware utilized by the subscribed services, user response time, cost per user, users per instance of service, service version, and the like. Once the data is received, the decision system can be configured to compare the subscribed services from the host cloud with other candidate clouds based on customer criteria, (e.g., total cost for the subscribed services, utilization costs, etc.). Following the comparison, the decision system can rank the candidate clouds, for example, based on customer criteria in at least ¶ [0016]);
Ferris and Little do not specifically teach testing single-threaded and multi-threaded environments.
However, in analogous art Vichare teaches a single-threaded workload component; and a multi-threaded workload component (Through testing in a laboratory environment, or through multiple executions of the machine learning model in an embodiment, such instrumentation data 408 may be associated with system settings characterized by the columns 410. These system settings shown in columns 410 may be settings determined to be optimal for execution of the workload in an embodiment. For example, such optimal system settings 410 may indicate, for example, whether the given workload (identified in one row of column 404) is single-threaded or multi-threaded in at least ¶ [0049]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the testing single-threaded and multi-threaded environments of Vichare with the systems and methods of Ferris and Little resulting in a system in which the scoring of Ferris further indicates whether the workload is optimally executed single-threadedly or multi-threadedly. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of optimizing the environment for executing the workload (see at least Vichare ¶ [0049] and ¶ [0002]).

Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ferris et al. Pub. No. US 2012/0137001 A1 (hereafter Ferris) in view of Little et al. Pub. No. US 2017/0322827 A1 (hereafter Little) as applied to claims 1, 4, 6-7, 10, 12-13, 16 and 18 above and in further view of Paul et al. Pub. No. US 2021/0042140 A1 (hereafter Paul).

With regard to claim 5, Ferris and Little teach the system of claim 1,
Ferris and Little do not specifically teach generate a performance alert based on any significant gain or drop in the workload runs.
However, in analogous art Paul teaches wherein the system can generate a performance alert based on any significant gain or drop in the workload runs (The resource alerts immediately notify when performance parameters for hosts, virtual machines, or clusters go above or fall below predefined warning or error thresholds in at least ¶ [0019]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the generating a performance alert based on any significant gain or drop in the workload runs of Paul with the systems and methods of Ferris and Little resulting in a system in which an alert is generated when performance experiences significant gain or drop in the workload runs as in Paul is generated in the same situation when testing as in Ferris and Little. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of expeditiously informing of potential impending trouble such as resource shortages or hardware issues as well as identifying the source (see at least Paul ¶ [0019]).

With regard to claim 11, Ferris and Little teach the method of claim 7,
Ferris and Little do not specifically teach generate a performance alert based on any significant gain or drop in the workload runs.
However, in analogous art Paul teaches wherein the system can generate a performance alert based on any significant gain or drop in the workload runs (The resource alerts immediately notify when performance parameters for hosts, virtual machines, or clusters go above or fall below predefined warning or error thresholds in at least ¶ [0019]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the generating a performance alert based on any significant gain or drop in the workload runs of Paul with the systems and methods of Ferris and Little resulting in a system in which an alert is generated when performance experiences significant gain or drop in the workload runs as in Paul is generated in the same situation when testing as in Ferris and Little. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of expeditiously informing of potential impending trouble such as resource shortages or hardware issues as well as identifying the source (see at least Paul ¶ [0019]).

With regard to claim 17, Ferris and Little teach the non-transitory computer readable storage medium of claim 7 [sic],
Ferris and Little do not specifically teach generate a performance alert based on any significant gain or drop in the workload runs.
However, in analogous art Paul teaches wherein the system can generate a performance alert based on any significant gain or drop in the workload runs (The resource alerts immediately notify when performance parameters for hosts, virtual machines, or clusters go above or fall below predefined warning or error thresholds in at least ¶ [0019]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the generating a performance alert based on any significant gain or drop in the workload runs of Paul with the systems and methods of Ferris and Little resulting in a system in which an alert is generated when performance experiences significant gain or drop in the workload runs as in Paul is generated in the same situation when testing as in Ferris and Little. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of expeditiously informing of potential impending trouble such as resource shortages or hardware issues as well as identifying the source (see at least Paul ¶ [0019]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170214632 A1
teaches
Initial resource provisioning in cloud systems
US 20190243687 A1
teaches
Baselining for compute resource allocation
US 20190245757 A1
teaches
Enhancing resource allocation for application deployment


Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195